SMITH, Chief Justice.
This appeal is from an order refusing to appoint a receiver of fifty-six acres of land in a proven oil field in Duval County. R. R. Stolley, claiming the leasehold estate in the land under a mineral lease issued to him by the Commissioner of the General Land Office of Texas, brought suit in trespass to try title in the District Court of Duval County against J. B. Wood and the heirs of James F. Welder, who claimed the fee in the land, and their mineral lessees, Petroleum Producers Company and United Producers Company. The State of Texas intervened, claiming fee-simple title to the land. By final judgment of the trial court rendered on May 20, 1939, the State and its lessee, Stolley, recovered title and possession of said land, the fee-simple title thereto being awarded to the State, subject to Stol-ley’s leasehold estate of seven-eighths of the oil, gas and minerals in and under the land, which was awarded to him. From that judgment the defendants appealed, and on December 13, 1939, said judgment was affirmed by this Court in Petroleum Producers Company et al., v. R. R. Stolley et al., Tex.Civ.App., 137 S.W.2d 207, and an application for writ of error therein' was filed by the defendants in our Supreme Court.
Immediately after the trial court rendered said judgment in the above suit,, the State filed in said cause its application for the appointment of a receiver to take possession of the land, with full authority to make contracts for the drilling of oil wells thereon and for the development and operation of such wells and the marketing of oil and gas therefrom, pending appeal from the judgment in the main case. Both Stolley and the defendants answered, Stolley joining in the State’s application for a receiver and the defendants opposing it. Upon a hearing thereof, the trial court refused the application, from which action the State and Stolley appealed to this court.
Pending this appeal and before submission thereof in this court, our Supreme Court ordered dismissal of appellees’ application for writ of error in the main case as upon a correct judgment. In this situation, 'upon submission of this cause in this court, it was deemed proper, as a practical matter, to withhold decision of the appeal until our Supreme Court had acted upon any motions for rehearing in *243the main case. That has been done by overruling appellants’ motion for rehearing, thereby finally determining the main case upon the merits, entitling appellees to writ of possession of the land involved. The questions involved in this appeal are thereby rendered moot, and upon that ground the appeal will be dismissed at the cost of appellants in both the trial court and this court. It is so ordered.